DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Objections
Claim 5 recites the limitation “the connection hole” has insufficient antecedent basis. Appropriate correction is required.
Claim 6 recites the limitation “the valve” has insufficient antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim (s) 1-3,5-9, 11-12 ,and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsu (CN105405363 A; English Translation) in view of Wang (CN 207571644 U; English Translation).

Regarding claim 1, Tsu  discloses, in Fig.2-3, a display panel (101) comprising a bendable region (see 101 being bendable); a supporter (102 and 103) disposed under the display panel to support the display panel, the supporter comprising a bending portion (see 102 and 103) located below the bendable region (see Fig.2-4), a buffer space (see space within 103) formed between the bending portion and the bendable region (103 and 101); the bending portion provided with a connection hole (see connection hole 201), and the connection hole formed with an opening on an upper surface of the bending portion (see front surface in Fig.2), so that one end of the connection hole is in communication with the buffer space ( 201 is in communication with 103); an air pump (104) mounted on the supporter (104 is mounted on 102), and in communication with another end of the connection hole (104 is in communication with 201).
Tsu is silent with respect to a reinforcing plate disposed below the bendable region
Wang discloses, in Fig.5, a reinforcing plate (90) disposed below the bendable region (11)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the reinforcing plate to modify the flexible panel of Tsu in order to provide mechanical structural support to the flexible panel to provide better durability.
	Regarding claim 2, Tsu  discloses a first controller (105) coupled to the air pump (104), the first controller configured to receive a flattening signal from the bendable region and control the air pump to draw at least a portion of gas in the buffer space (105 flattens 103 by sending a signal to air pump 104).  
Regarding claim 3, Tsu discloses wherein the first controller is further configured to receive a bending signal from the bendable region and control the air pump to charge the buffer space with gas (105 flattens 103 by sending a signal to air pump 104 to inflate 103  with gas).    

Regarding claim 5, Tsu  discloses: a display panel (101), comprising a bendable region (101); a supporter (102 and 103)disposed under the display panel (101) to support the display panel, the supporter comprising a bending portion (103) located below the bendable region (101), a buffer space (space within 103) formed between the bending portion and the bendable region; and an air pump (104) mounted on the supporter, and in communication with another end of the connection hole (201).  
Regarding claim 6, Tsu  discloses: wherein the bending portion is provided with a connection hole (201), one end of the connection hole (201) is in communication with the buffer space, and another end of the connection hole (see 201) is in communication with the valve ( valve of 104).  
Regarding claim 7, Tsu  discloses, wherein the connection hole is formed with an opening on an upper surface of the bending portion (see front surface of 102 in Fig.2), so that one end of the connection hole is in communication with the buffer space (201 is in communication with space in 103).  
Regarding claim 8, Tsu  discloses, a plurality of connection holes (see plurality of 201), wherein the plurality of connection holes are formed with openings on the upper surface of the bending portion ( see front surface of 102), and the plurality of the openings are evenly 
Regarding claim 9, Tsu  discloses, wherein the bending portion comprises a plurality of sub-bending portions sequentially distributed along a length direction of the foldable display device, and each of the sub-bending portions is opened with one of the connection holes (see plurality of 103 and plurality of 102 with a plurality of 202 connection holes).  

Regarding claim 11, Tsu  discloses a first controller (105) coupled to the air pump (104), the first controller configured to receive a flattening signal from the bendable region and control the air pump to draw at least a portion of gas in the buffer space (105 flattens 103 by sending a signal to air pump 104).  
Regarding claim 12, Tsu discloses wherein the first controller is further configured to receive a bending signal from the bendable region and control the air pump to charge the buffer space with gas (105 flattens 103 by sending a signal to air pump 104 to inflate 103  with gas).    
Regarding claim 16,Tsu is silent with respect to a reinforcing plate disposed below the bendable region
Wang discloses, in Fig.5, a reinforcing plate (90) disposed below the bendable region (11)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the reinforcing plate to modify the flexible panel of Tsu in order to provide mechanical structural support to the flexible panel to provide better durability.
Regarding claim 17,Tsu is silent with respect to a reinforcing plate is attached to the lower surface of the bendable region
Wang discloses, in Fig.5, a reinforcing plate (90) is attached to the lower surface of the the bendable region (11)

Regarding claim 18, Tsu is silent with respect to wherein the reinforcing plate is a metal foil or a plastic foil.  
Wang discloses wherein the reinforcing plate is   a plastic foil (90 is a plastic layer).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the reinforcing plate to modify the flexible panel of Tsu in order to provide mechanical structural support to the flexible panel to provide better durability.


  

  

Allowable Subject Matter
	Claims 4, 10, 13-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 4, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach
Regarding claim 10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"   wherein each of the connection holes comprises a first hole section extending downward from an upper surface of the sub- bending portion and a second hole section extending along a length direction of the foldable display device, the first hole section and the second hole section are in communication with each other, and the air pump is in communication with the second hole section" in combination with the remaining limitations of the claim 1 and intervening claims. 
Regarding claim 13-14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"   a sensor coupled to the first controller, the sensor is configurated to send a flattening signal from the bendable region to the first controller when a folding angle of the bendable region greater than or equal to 175 degrees is detected by the sensor.  " in combination with the remaining limitations of the claim 1 and intervening claims. 
Regarding claim 15, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the supporter is provided with an inflation hole and controls a valve for controlling opening or closing of the inflation hole, one end of the inflation hole is in communication with the 
Regarding claim 19-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a side of the bendable region is further provided with a seal, and the seal joins the bendable region and the bending portion, to seal a gap between the side of the bendable region and the bending portion" in combination with the remaining limitations of the claim 1 and intervening claims. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure

  
 


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. . Naksen et al. (US 2006/0038745) Park (US 8380327 B2) and Yeh (US7426107 B2)
Naksen discloses a flexible variable stiffness screen.
Park discloses a bendable screen device.
Yeh discloses an adjustable display are for an electronic device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 




/PETE T LEE/Primary Examiner, Art Unit 2848